Citation Nr: 1805461	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  15-33 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for an upper extremity neuropathy disability, to include as due to ionizing radiation exposure.

2.  Entitlement to service connection for a neurological disability, including dizziness and lightheadedness, to include as due to ionizing radiation exposure.

3.  Entitlement to service connection for a right hip osteoarthritis, to include as due to ionizing radiation exposure.


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel





INTRODUCTION


The Veteran served on active duty in the United States Air Force from August 1959 to March 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  By way of background, the Board remanded the case for further development in January 2017.  At that time, the issue of the Veteran's entitlement to service connection for a lower extremity neuropathy disability was before the Board.  Following the Board's remand, the RO issued a rating decision in September 2017, granting service connection for neuropathy, small fiber left lower extremity and right lower radiculopathy including neuropathy, small fiber, which constitutes a full award of the benefit sought on appeal with respect to that issue.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The case has since been returned to the Board for appellate review of the issues listed on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no current diagnosis of upper extremity neuropathy.

2.  A neurological disability, specifically dizziness and lightheadedness, did not manifest during service and is not related to the Veteran's active service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for upper extremity neuropathy have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).

2.  The criteria for service connection for dizziness and lightheadedness have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and analysis

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection for conditions claimed to be due to exposure to ionizing radiation can be established in any of three ways.  First, there are diseases that are presumptively service connected in "radiation-exposed veterans" under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309 (d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).
Diseases presumptively service-connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3)(i) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a "radiation-risk activity." A "radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; and internment as a prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II that resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  See 38 C.F.R. § 3.309(d)(3)(ii).  Radiation-risk activities also include certain service at gaseous diffusion plants in Paducah, Kentucky; Portsmouth, Ohio; an area identified as K25 at Oak Ridge, Tennessee; certain service on Amchitka Island, Alaska; or service, if performed as an employee of the Department of Energy, that would qualify the claimant for inclusion as a member of the Special Exposure Cohort under Section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  Id. 

The term "onsite participation" is defined to mean: (a) During the official operation period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test; (b) During the six-month period following the official operational period of an atmospheric nuclear test, presence at the test site or other test staging area to perform official military duties in connection with completion of projects related to the nuclear test including decontamination of equipment used during the nuclear test; (c) Service as a member of the garrison or maintenance forces on Eniwetok during the periods June 21, 1951, through July 1, 1952, August 7, 1956, through August 7, 1957, or November 1, 1958, through April 30, 1959; or (d) Assignment to official military duties at naval shipyards involving the decontamination of ships that participated in Operation Crossroads.  See 38 C.F.R. § 3.309 (d)(3)(iv).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309 (d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309 (d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.

Under Section 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311 (b)(2).  Additionally, the aforementioned diseases listed in § 3.311(b)(2) must manifest 5 years or more after exposure.  38 C.F.R. § 3.311 (b)(5)(iv).  The regulation states that, if the veteran has one of the radiogenic diseases, a radiation dose assessment will be obtained and the case will be referred to the Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the veteran's disease resulted from radiation exposure during service.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); see also Dela Cruz v. Principi, 15 Vet.App. 143, 149 (2001) (Board not required to discuss all of the evidence of record but must discuss relevant evidence).

Lay evidence may be competent on a variety of matters concerning the nature and cause of a disability.  Jandreau v. Nicholson, 492 F.3d 1372 at 1377 (Fed. Cir. 2007); see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has "rejected the view . . . that 'competent medical evidence is required . . . [when] the determinative issue involves either medical etiology or a medical diagnosis.'"  (quoting Jandreau, 492 F.3d at 1377)).  For example, a Veteran is competent to provide evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet.App. 465, 469 (1994).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377. 

Once the threshold of competence is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  Competence must be distinguished from credibility.  Competence is "a legal concept determining whether testimony may be heard and considered;" credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno, 6 Vet.App. at 469. 

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet.App. 362, 367 (2001).  In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden, 125 F.3d at 1481 (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet.App. 518 (1996).

The Veteran's claims for service connection for upper extremity neuropathy, and dizziness and headaches are not diseases that are presumptively service connected in "radiation-exposed veterans" under 38 U.S.C. § 1112(c) (2012) and 38 C.F.R. § 3.309(d) (2012).  Nor are they radiogenic diseases as described under 38 C.F.R. § 3.311.  Thus, the below analysis focuses on whether direct service connection can be established under 38 C.F.R. § 3.303 (d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).



Upper extremity neuropathy

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for upper extremity neuropathy.

The Veteran has reported that his upper extremity neuropathy was related to service.  In that regard, the record reflects that the Veteran's disability may be related to his in-service radiation exposure.  See April 2014 private treatment record.

The Board notes that the Veteran is competent to report his observable symptomatology, such as numbness and tingling.  In this regard, the record reflects that the Veteran complained of numbness and tingling in his upper extremities.  See September 1987 VA examination.

Although the Veteran is competent to report numbness and tingling of the upper extremities, the Board finds that he is not competent to provide an opinion as to whether such symptoms are attributable to an upper extremity neuropathy disability, as this is a complex medical determination based upon internal medical processes and not capable of lay observation.  Similarly, the Veteran is not competent to provide an opinion that his upper extremity numbness and tingling are symptoms attributable to neuropathy.  The Veteran has not contended, and the evidence does not show, that he has the medical expertise to provide such opinions.  See Jandreau, 492 F.3d at 1377; Layno, 6 Vet. App. at 465.  Further, the Veteran is not reporting a contemporaneous diagnosis and a subsequent diagnosis does not support the Veteran's lay statements.  Jandreau, 492 F.3d at 1377.

In that regard, a June 2017 VA examiner found that the Veteran did not have any upper extremity symptoms attributable to any peripheral nerve condition.  Indeed, upon examination, the Veteran did not have pain, paresthesias, dysesthesias, or numbness in his upper extremities.  Additionally, the Veteran's had normal reflexes and a normal sensory examination.  Moreover, the examiner noted that while the Veteran once complained of some numbness in his fingertips, that the Veteran no longer provided that history.  Thus, the Board finds that there is no diagnosis because there is no pathology to render a diagnosis in the upper extremities.  

The June 2017 VA examination report reflects that the examiner obtained a history as related by the Veteran, and includes the pertinent facts in the Veteran's claim file.  As such, the Board finds that the examiner was fully informed of the relevant facts.  More importantly, the dispositive issue is whether the examiner found the existence of a current disability, for which a contemporaneous examination was provided.  

The Board finds the June 2017 VA examination report to be of significant probative value given the examiner's knowledge of the pertinent facts, as well as her own examination.  She also relied on her own medical expertise and training.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Since the evidence does not show that the Veteran has had an upper extremity neuropathy disability at any time during the pendency of his claim, or recently prior to the claim, the Board finds that the Veteran is not entitled to service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency).

Dizziness and lightheadedness

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for dizziness and lightheadedness.

The Veteran contends that his dizziness and lightheadedness were related to service.  In that regard, the record reflects that the Veteran's disability may be related to his in-service radiation exposure.  See April 2014 private treatment record.

The Veteran's service treatment records do show that the Veteran complained of dizziness or fainting spells while in service.  See January 1981 service treatment record; December 1986 service treatment record; April 1986 service treatment record; June 1986 service treatment record.  

The Board notes that the post service clinical evidence does shows that the Veteran complained of dizziness shortly after service.  See August 2012 private treatment; September 1987 VA examination.  However, the post service clinical evidence also reflects that the Veteran denied dizziness on multiple occasions.  See October 2013 private treatment record; December 2011 private treatment record.  Moreover, as discussed below, the post service clinical evidence is silent for an indication of vertigo for many years following the Veteran's separation from service.

The Veteran was first provided a VA examination for his claim in August 1987.  At that examination, the examiner noted that the Veteran's dizziness increased when the Veteran was under emotional distress, and occurred when the Veteran was in a seated position.  The examiner stated that the Veteran was not describing vertigo, but stated that a neurologist should evaluate the Veteran. 

In August 1987 a neurologist drafted a report regarding the Veteran's lightheadedness and dizziness.  In that regard, the neurologist noted that the Veteran was bothered with lightheadedness about two to three times per week.  The neurologist stated that there was no trigger, but that it was more noticeable under stress.  Ultimately, the neurologist found that he was unable to elicit any clinical abnormalities to account for the Veteran's complaints.

Pursuant to the Board's remand, the Veteran was afforded a VA examination in May 2017.  At that examination, the examiner diagnosed the Veteran with paroxysmal positional vertigo.  The Veteran reported that the onset of his vertigo symptoms were roughly 7 years ago, and that he was given meclizine for management, which resulted in acceptable level of symptom relief.  The examiner opined that it was less likely than not that the Veteran's currently diagnosed benign positional vertigo had onset during military service, and it is less likely than not that his benign positional vertigo is due to radiation exposure during service, or is otherwise causally related to any other service connected condition, or is related to small fiber neuropathy.  In so finding, the examiner noted that the Veteran had multiple episodes of light headedness and dizziness in service.  The examiner also noted that the Veteran underwent evaluation for this, and that it was ultimately determined that his dizziness and light headedness was related to his sinus bradycardia, which was physiologic, in tandem with his use of antihypertensive  medication.  The examiner further noted a 1986 cardiology visit which stated that the condition was a presyncopal condition, not vertigo, and was managed with an adjustment of medication.  The examiner stated that the Veteran's current symptoms are vertiginous in nature.  

The examiner also opined that there is not relationship between vertigo and radiation, noting that the Veteran had minimal radiation exposure, and that amount of radiation exposure was unlikely to have any side effects.

The examiner then opined that the Veteran's vertigo was less likely than not caused or aggravated by any service-connected disability.  In so finding, she stated that the condition is commonly associated with advancing age.  Moreover, she noted that the Veteran has diabetes and that vertigo is also frequently associated with this.  Finally, the examiner stated that there is no evidence to suggest that the vertigo is aggravated beyond natural progression by a service-connected condition.

As discussed above, an April 2014 private treatment record notes that the Veteran's neuropathy may be related to his in-service radiation exposure.  However, the physician did not provide any rationale explaining that position.  Thus, the Board finds that this opinion is of limited probative value because it contains an incomplete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet.App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (stating, "if the opinion is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains.").  Moreover, the physician's use of the word "may" renders his opinion speculative.  In this regard, the law provides that speculative medical opinions do not meet the required evidentiary standard for service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).

The Board finds that the May 2017 VA opinion is adequate and the most probative evidence of record on this matter.  As discussed above, the examiner reviewed and discussed the relevant evidence in the claims file, including the Veteran's service treatment records, post-service medical records, and own reported history and complaints.  She also relied on her own expertise, knowledge, and training.  In addition, the examiner supported her opinion with a clear and thorough rationale.  

Again, the Board acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology.  See Jandreau, 492 F.3d at 1376-77.  However, the VA opinion outweighs the general assertions of the Veteran, and the April 2014 private treatment note which indicated that the Veteran's disability may be related to his in-service radiation exposure.  As noted above, the VA examiner had training, knowledge, and expertise.  She reviewed the evidence of record, including the Veteran's own lay statements, and relied on expertise in rendering her opinion supported by rationale.  Therefore, the Board finds that the May 2017 VA opinion is more probative than the Veteran's lay statements and the April 2014 private treatment note.

Based on the foregoing, the Board finds that the Veteran's claimed dizziness and lightheadedness is not causally or etiologically related to his military service.  Accordingly, the claim for service connection for a neurological disability, including dizziness and lightheadedness loss must be denied. 
In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a neurological disability, including dizziness and lightheadedness is denied.

Entitlement to service connection for an upper extremity neuropathy disability is denied.


REMAND

Unfortunately, a remand is required in this case for the remaining issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Board notes that the January 2017 remand requested the AOJ to obtain an opinion regarding the nature of the Veteran's right hip disability, to include his diagnosed right hip osteoarthritis.  The Veteran was most recently afforded a May 2017 VA examination to determine the nature and etiology of his diagnosed right hip arthritis.  At that examination, the examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine with radiculopathy involving the hips.  The examiner went on to opine that the Veteran's degenerative joint disease of the lumbar spine, with sciatica expresses as right hip pain and had onset during active military service.  Indeed, it appears that the examiner attributed the Veteran's hip pain to his lumbar spine disability.  However, the Board notes that the examiner did not discuss the Veteran's diagnosed right hip osteoarthritis.  See October 2013 private treatment record.  Thus, a new opinion should be obtained.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain an examination and opinion to determine the nature and etiology of any right hip osteoarthritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and assertions.  The examiner should be sure to address the diagnosis of right hip osteoarthritis.  See October 2013 private treatment record.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or better) that the claimed right hip disability, to include right hip osteoarthritis manifested in, or is otherwise related to, the Veteran's active duty military service, including as due to any in-service radiation exposure.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  In the event that the Veteran does not report for any of the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

3.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


